U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-51076 Bonds.com Group, Inc. (Exact name of registrant as specified in its charter) Delaware 38-3649127 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 529 Fifth Avenue, 8th Floor, New York, NY 10017 (Address of principal executive offices) (212) 946-3998 (Registrant’s telephone number, including area code) 1515 South Federal Highway, Suite 212, Boca Raton, FL 33432 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this Chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 104,354,190shares of common stock, par value $.0001 per share, outstanding as of May 20 , 2011. 1 1 BONDS.COM GROUP, INC. - INDEX - Page PART I – FINANCIAL INFORMATION: Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets March 31, 2011 and December 31, 2010 4 Condensed Consolidated Statements of Operations Three Months Ended March 31, 2011 and 2010 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity Three Months Ended March 31, 2011 and Year Ended December 31, 2010 6 Condensed Consolidated Statements of Cash Flows Three Months Ended March 31, 2011 and 2010 7 Notes to Financial Statements (unaudited) 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 44 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48 Item 4T. Controls and Procedures 48 PART II – OTHER INFORMATION: Item 1. Legal Proceedings 50 Item 1A. Risk Factors 51 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 51 Item 3. Defaults Upon Senior Securities 51 Item 4. Submission of Matters to a Vote of Security Holders 51 Item 5. Other Information 51 Item 6. Exhibits 51 Signatures 52 2 CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements made in this Form 10-Q (the “Quarterly Report”) that are not historical or current facts are “forward-looking statements” made pursuant to the safe harbor provisions of Section 27A of the Securities Act of 1933, as amended (the “Act”), and Section 21E of the Securities Exchange Act of 1934, as amended (the “Exchange Act”). These statements often can be identified by the use of terms such as “may”, “will”, “expect”, “believe”, “anticipate”, “estimate”, “approximate”, “plan”, “could”, “should” or “continue”, or the negative thereof. Bonds.com Group, Inc. (the “Company”) intends that such forward-looking statements be subject to the safe harbors for such statements. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. Any forward-looking statements represent management’sexpectations as to what may occur in the future. However, forward-looking statements are subject to risks, uncertainties and important factors beyond the control of the Company that could cause actual results and events to differ materially from historical results of operations and events and those expressed or implied by the forward-looking statements. These factors include our limited operating experience, risks related to our technology, regulatory risks, adverse economic conditions, entry of new and stronger competitors, our inadequate liquidity and capital resources,unexpected costs and other risks and uncertainties disclosed in this report and our most recent Annual Report on Form 10-K filed with the Securities and Exchange Commission. Except as may be required by applicable law, we do not undertake or intend to update or revise our forward-looking statements, and we assume no obligation to update any forward-looking statements contained in this report as a result of new information or future events or developments. Thus, you should not assume that our silence over time means that actual events are bearing out as expressed or implied in such forward-looking statements. You should carefully review and consider the various disclosures we make in this report and our other reports filed with the Securities and Exchange Commission that attempt to advise interested parties of the risks, uncertainties and other factors that may affect our business. 3 PART I – FINANCIAL INFORMATION Item 1.Financial Statements. Bonds.com Group, Inc. Condensed Consolidated Balance Sheet March 31,2011 December 31, 2010 (unaudited) Assets Currents assets Cash and cash equivalents $ $ Investment securities Deposits with clearing organizations Deferred tax asset Prepaid expenses and other assets Total current assets Property and equipment, net Intangible assets, net Goodwill - Other assets Deferred tax asset Total assets $ $ Liabilities and Stockholders' Deficit Current liabilities Accounts payable and accrued expenses $ $ Notes payable, other - Convertible notes payable, other, net of debt discounts Preferred stock dividend payable - Liability under derivative financial instruments Total current liabilities Long-term liabilities Notes payable, related parties Convertible notes payable, other, net of debt discount Convertible notes payable, related parties Deferred rent Total liabilities Commitments and contingencies Stockholders' Deficit Preferred stock Series A $.0001 par value; 1,000,000 authorized; 85,835 and 46,939 issued and outstanding, respectively 8 5 Convertible preferred stock Series B $.0001 par value; 20,000 authorized, 0 and 20,000 issued and outstanding, respectively - 2 Convertible preferred stock Series B-1 $.0001 par value; 6,000 authorized, 0 and 6,000 issued and outstanding, respectively - 1 Convertible preferred stock Series C $.0001 par value; 10,000 authorized, 10,000 and 0 issued and outstanding, respectively 1 - Convertible preferred stock Series D $.0001 par value; 14,500 authorized, 9,150 and 0 issued and outstanding, respectively 1 - Convertible preferred stock Series D-1 $.0001 par value; 1,500 authorized, 1,250 and 0 issued and outstanding, respectively - - Common stock $0.0001 par value; 300,000,000 authorized; 104,354,190 and 103,694,139 issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Stockholders' Deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Bonds.com Group, Inc. Condensed Consolidated Statements of Operations Three Months Ended March 31, 2011 March 31, 2010 (unaudited) (unaudited) Revenue $ $ Cost of sales Gross Margin Operating expenses Payroll and related costs Share based compensation Technology and communications Rent and occupancy Professional fees Marketing and advertising Other operating expenses Depreciation Amortization Total operating expenses Loss from operations ) ) Other income (expense) Interest expense ) ) Realized loss on settled derivatives - Exchange Offer ) - Unrealized gain (loss) on derivative financial instruments and investment securities ) Other expense, net ) ) Total other income (expense) ) Loss before income tax ) ) Income tax expense ) - Net loss ) ) Preferred stock dividends ) - Net loss applicable to common stockholders ) ) Net loss earnings per common share - basic and diluted $ ) $ ) Weighted average shares outstanding - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Bonds.com Group, Inc. Condensed Consolidated Statement of Changes in Stockholders’ Equity Additional Total Preferred Stock Common Stock Paid-In Accumulated Stockholders' Shares Amount Shares Amount Capital (Deficit) Equity (Deficit) Balances at January 1, 2010 - $
